DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 10/25/2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the intermediate layer of the step-difference compensation film is provided in plural, and an additional adhesive layer disposed between the intermediate layers. It is unclear is only one additional adhesive layer is present or if there are multiple additional adhesive layers present between any of the plurality of intermediate layers.
	For sake of further examination, either a single or multiple adhesive layers will be viewed as meeting the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0366679).
Regarding claim 1, Kim discloses a display device including a display panel (200) for displaying an image including e.g., OLED or LED display panels which a person of ordinary skill would recognize include pixels and a bottom panel sheet (100) disposed below the display panel. The bottom panel sheet including a main sheet (10; instant cover panel) disposed on a rear surface of the display panel, and a bonding member (20; instant adhesive film) disposed on the main sheet and exposing a first portion of the main sheet (Fig. 3); a release film (30; instant protective film) disposed on the cover panel and protecting the bottom surface of the bonding member (0061), wherein the bonding member (20) is disposed between the release film and main sheet (Fig. 3); and a spacer (40; instant step-difference compensation film) disposed between a top surface of the release film and bottom surface of the main sheet (Fig. 3) and used to compensate for a height difference formed by the presence of the bonding member (0064). The spacer covering the first portion of the cover panel exposed by the bonding member (Fig. 3, 0071) and having a thickness substantially equal to a thickness of the bonding member (0080).
	Regarding claim 2, Kim teaches that the bonding force of the spacer to the cover panel is less than the bonding force of the spacer to the release film (0117).
	Regarding claim 3, Kim teaches the spacer including a spacing member (41) disposed between a bottom bonding layer (42) on the release layer and top bonding layer (43) on the main sheet (10) (Fig. 13, 0115). Here the bonding force of the spacer to the protective film through the first bonding layer and the bonding strength of the second bonding layer to the spacer to the cover panel is less than the bonding strength of the first bonding layer to the protective film (0117).
Regarding claim 7, Kim discloses the surface of the spacer and surface of the bonding member which face the release film being coplanar with each other (Fig. 4).
	Regarding claim 8, Kim discloses the bonding membrane including at least one second opening exposing a second portion of the main sheet which is different form the first portion of the main sheet (Fig. 18, 0127).
	Regarding claim 9, Kim discloses the spacer including a first film covering the first portion of the cover panel and a second film covering the second portion of the cover panel (Fig. 18-19, 0128).
	Regarding claim 11, Kim discloses the main sheet including a heat dissipation layer, electromagnetic shielding layers, or shock absorbing layers (0051).
	Regarding claim 12, Kim discloses the functional layers of the main sheet being present in the form of film layers or coating layers (0051) thus necessarily the first portion of the main sheet exposed by the adhesive will be the heat dissipation layer, electromagnetic shielding layer, or shock absorbing layer.
	Regarding claim 13, Kim discloses a display device including a display panel (200) for displaying an image including e.g., OLED or LED display panels which a person of ordinary skill would recognize include pixels and a bottom panel sheet (100) disposed below the display panel. The bottom panel sheet including a main sheet (10; instant cover panel) disposed on a rear surface of the display panel, and a bonding member (20; instant adhesive film) disposed on the main sheet and exposing a first portion of the main sheet (Fig. 3); a release film (30; instant protective film) disposed on the cover panel and protecting the bottom surface of the bonding member (0061), wherein the bonding member (20) is disposed between the release film and main sheet .

Claims 4-5, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
	Regarding claim 4, Kim teaches the bonding member including a first bonding layer (22) disposed on the release layer and a second bonding layer (23) disposed on the cover panel and a base (21) between the first and second bonding films (Fig. 3, 0055).
	Kim does not expressly teach an adhesive strength of the second adhesive layer of the spacer to the main sheet being less than an adhesive strength of the second adhesive layer of the bonding member to the cover panel. However, Kim teaches the bonding force of the second bonding layer being weaker to facilitate removal from the main sheet (0117). The second bonding layer of the bonding membrane is adhered to the main sheet (0053) and protected by the release film and spacer for subsequent assembly (0054 and 0073). A person of ordinary skill based on the disclosure of Kim would have found it obvious that the adhesive force of the second bonding layer of the spacer which is removed from the main sheet, would be less than an adhesive strength of the second bonding layer of the bonding membrane.
Regarding claim 5, Kim does not expressly disclose the adhesive strength of the first adhesive layer of the spacer to the release film being greater than an adhesive strength of the first bonding film layer of the bonding membrane to the release layer. However, Kim teaches subjecting the bottom surface of the main sheet and top surface of the release film to a surface treatment to make the bonding layers have different bonding forces (0117). Moreover, given the release film is to be peeled off and the spacer detached from the bottom surface of the main sheet but still attached to the release film (0117), it would have been obvious to a person of ordinary skill for the adhesive strength of the first boding layer of the spacer to the protective film to be greater than an adhesive strength of the first bonding layer of the bonding membrane to the protective film.
	Regarding claim 14, Kim discloses the thickness of the spacer being larger or smaller than the thickness of the bonding member (20) (0081 and 0082). Kim does not expressly teach the thickness ranging from 90% to 110% of a thickness of the adhesive film. However, as there is no evidence indicating the thickness range is critical, it would have been obvious to a person of ordinary skill to optimize the thickness of the spacer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 15, Kim discloses the bonding membrane including at least one second opening exposing a second portion of the main sheet which is different form the first portion of the main sheet (Fig. 18, 0127), the spacer further covering the second portion of the main sheet (Fig. 18-19, 0128).
Regarding claim 16, Kim teaches the bonding member including a first bonding layer (22) disposed on the release layer and a second bonding layer (23) disposed on the cover panel and a base (21) between the first and second bonding films (Fig. 3, 0055).
	Kim does not expressly teach an adhesive strength of the second adhesive layer of the spacer to the main sheet being less than an adhesive strength of the second adhesive layer of the bonding member to the cover panel. However, Kim teaches the bonding force of the second bonding layer being weaker to facilitate removal from the main sheet (0117). The second bonding layer of the bonding membrane is adhered to the main sheet (0053) and protected by the release film and spacer for subsequent assembly (0054 and 0073). A person of ordinary skill based on the disclosure of Kim would have found it obvious that the adhesive force of the second bonding layer of the spacer which is removed from the main sheet, would be less than an adhesive strength of the second bonding layer of the bonding membrane.
	Regarding claim 17, Kim does not expressly disclose the adhesive strength of the first adhesive layer of the spacer to the release film being greater than an adhesive strength of the first bonding film layer of the bonding membrane to the release layer. However, Kim teaches subjecting the bottom surface of the main sheet and top surface of the release film to a surface treatment to make the bonding layers have different bonding forces (0117). Moreover, given the release film is to be peeled off and the spacer detached from the bottom surface of the main sheet but still attached to the release film (0117), it would have been obvious to a person of ordinary skill for the adhesive strength of the first boding layer of the spacer to the protective film to be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 3 above, and further in view of Leonhard et al. (US 2013/0316112).
	Regarding claim 6, Kim discloses the limitations of claim 3 as discussed above. While Kim teaches the spacer having different configurations (0117-0125). Kim does not disclose the spacer having an intermediate layer provided in plural and further comprising an additional adhesive layer disposed between the intermediate layers.
	Leonhard, in the analogous field of display devices (0006), discloses an adhesive/spacer combination comprising a plurality of intermediate films (42 and 46) and an additional adhesive layer (48) disposed between the intermediate films (Fig. 3).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the spacer of Kim to include a plurality of intermediate films with an additional adhesive layer disposed between the films as taught by Leonhard, to achieve a suitable thickness of the spacer (0006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Han et al. (US 2013/0108806)
	Regarding claim 10, Kim discloses the limitations of claim 1 as discussed above. While Kim discloses the bonding layers including adhesive or reins layers (0056), Kim does not expressly teach the adhesive being pressure sensitive or the adhesive and/or resin being optical clear.

	A person of ordinary skill in the art would have found it obvious for the adhesive or resin of Kim to be optical clear as taught by Han, to suppress warpage in the laminate (0053).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781